t c summary opinion united_states tax_court richard thomas williams petitioner v commissioner of internal revenue respondent docket no 11695-05s filed date richard thomas williams pro_se lynn m curry for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure on the basis of the disallowance of an alimony deduction for payments made to petitioner’s ex-wife the sole question presented in this case is whether those payments met the definition of alimony under the internal_revenue_code we hold that the payments at issue were not alimony and consequently we hold for respondent background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed richard thomas williams petitioner resided in jacksonville florida petitioner and amy williams ms williams or ex-wife were married in date they separated in date immediately following their separation petitioner a retired u s coast guard coast guard officer directed the coast guard finance center that one-half of his monthly military pension be paid to ms williams the money was to cover both alimony and child_support for the couple’s minor child petitioner made these arrangements upon separating from ms williams as he thought he was required to do so under the term sec_2 petitioner retired from the military in and began receiving his pension at that time of the uniform code of military justice ucmj under this arrangement petitioner paid ms williams dollar_figure in petitioner and ms williams began divorce proceedings in and entered into an official marital settlement agreement msa in date the msa later incorporated into the final judgment of dissolution of marriage specified that petitioner was to pay dollar_figure per month plus annual cost of living increases to ms williams as alimony the payments under the msa began date petitioner’s divorce became final in date discussion4 sec_71 provides the general_rule that alimony payments are included in the gross_income of the payee spouse sec_215 provides the complementary general_rule that alimony payments are tax deductible by the payor spouse in an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year the term alimony means any alimony as defined in sec_71 the relevant provision of which explains the uniform code of military justice can be found pincite u s c subtit a part ii ch as the issue for decision under these facts is essentially legal in nature we decide the instant case without regard to the burden_of_proof sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse both parties agree that petitioner’s payments to his ex-wife satisfied the requirements set out in sec_71 c and d the parties do not agree however whether the respondent’s argument focuses on sec_71 so we merely note--it does not impact our holding--that it seems inconsistent to concede that the divorce or separation agreement in question does not designate a payment as being excluded from the sec_71 and sec_215 inclusion deduction scheme when respondent’s argument is that there is no divorce or separation agreement at continued payments made in satisfied the requirement that alimony payments be made under_a_divorce_or_separation_instrument see sec_71 according to sec_71 a divorce_or_separation_instrument means a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse respondent’s position is that neither the msa nor the final judgment of dissolution of marriage was in effect for the year at issue therefore the payments were not made pursuant to a divorce_or_separation_instrument petitioner argues that the ucmj required him to make arrangements to support ms williams even in the absence of a court order or written_separation_agreement if that were the case the ucmj might serve to meet sec_71 and function as a decree not otherwise continued all for the year in issue as previously stated petitioner paid ms williams dollar_figure in to cover both alimony and child_support for the couple’s minor child payments to support children are not deductible sec_71 respondent does not however invoke that section but argues instead that the payments in issue do not satisfy the requirement of alimony as set forth in sec_71 described in subparagraph a but despite his honorable intentions petitioner cites no authority and we are aware of none subjecting a retired military officer receiving only a military pension to the ucmj at trial we found petitioner to be very straightforward and honest we are convinced that petitioner felt he was doing what was morally required of him unfortunately the internal_revenue_code is very specific in its requirements and petitioner’s payments to his ex-wife in did not meet the requirement outlined in sec_71 accordingly we must hold that in the instant case petitioner’s payments made to his ex-wife in did not satisfy the conditions set forth in sec_71 and are thus not properly deductible as alimony for the taxable_year in issue to reflect our disposition of the disputed issue decision will be entered for respondent similarly petitioner cited no authority and we are aware of none subjecting a retired coast guard officer to the provisions of the coast guard personnel manual available at http www uscg mil hq cgpc home persman pdf
